ORDER DISMISSING APPEAL
JANE M. SMITH, Chief Justice.
This matter comes before the Court pursuant to the Notice of Appeal filed by Charles Boome. Tulalip Tribal Code (TTC) 2,20.020(2) establishes that orders that may be appealed are limited to:
(a) A final judgment or order of the Tribal Court: or
(b) An order denying appellant’s request for recusal; or
(c) An order affecting a substantial right and which determines the action and prevents a judgment from which an appeal might be made.
This case has yet to be heard by the Tribal Court, and the only order that has been issued by the Tribal Court is one setting a hearing for December 17, 2013. Based on this information, this case is not ripe for review, therefore the appeal is dismissed.
It is so ordered.